Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

Claim 17
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, an instrument connector wherein a first connector extending proximally away from the proximal face, the first connector including a rod and a first interface for a first transmission channel, the rod configured to mate with a first socket of a console connector; and a second connector recessed within the housing, the second connector including a second interface for a second transmission channel, the second connector configured to mate with a second socket of the console connector,  along with the remaining features of claim 17.
Amling (8128558) teaches a transmission channel with a first connector, but there is no motivation or a reason to include such transmission channel (such as optical transmission channel or an electrical channel) in the mechanical valve body 30 of Nagashima (US 20050282426), and the only reason to modify would be based on Applicant's disclosure, which is impermissible hindsight reasoning.

Claim 28
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, a console connector, comprising:

Closest prior art Amling (8128558) in view of Mulholland (US 5042891) teaches all the features except for wherein the rod is configured to engage with the inner surface of the housing before the rod engages with the first socket. The guiding side surfaces 430 (FIG. 4) of Amling do not allow the rod to engage with the inner surface of the housing before the rod engages with the first socket.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                            
                                                                                                                                                                            /AARON B FAIRCHILD/Primary Examiner, Art Unit 3795